Citation Nr: 0534452	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  02-18 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which denied on the merits a claim of 
entitlement to service connection for residuals of back 
injury.  The veteran perfected an appeal as to that decision.    

Previously, however, in an unappealed August 1983 rating 
decision, the RO confirmed and continued the denial of 
service connection for a back disability.  

When this case was initially before the Board, in June 2003 
the Board determined that the veteran's claim required 
further development, and pursuant to the authority granted to 
the Board by 38 C.F.R. § 19.9(a)(2) (2002), directed that the 
Board itself conduct that development.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R.§ 19.9(a)(2).  

In light of the Federal Circuit's decision, the Board 
remanded the matter to the RO in November 2003.  In doing so, 
however, the Board mistakenly identified the issue on appeal 
as entitlement to service connection for residuals of back 
injury, without reference to the finality of the claim 
resulting from the prior final decision of August 1983.  
Subsequent to the remand, the RO continued to adjudicate the 
issue on a de novo basis, implying that the claim had been 
reopened.  

Because the Board is obligated to initially determine whether 
the veteran has presented new and material evidence 
sufficient to reopen this claim, and since neither the RO nor 
the Board has formally determined that new and material 
evidence has been received, the Board must address the 
finality of the RO's August 1983 determination that confirmed 
and continued the denial of service connection for residuals 
of back injury.  The Board must consider the question of 
whether new and material evidence has been received before 
addressing the merits on a de novo basis because it must 
first determine the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In light of the 
foregoing, the Board has recharacterized the issue as stated 
on the title page.

Thus, here the Board adjudicates the issue of whether new and 
material evidence has been submitted to reopen the claim for 
service connection for residuals of back injury.  The Board 
addresses the underlying issue of entitlement to service 
connection for residuals of back injury in the REMAND portion 
of the decision below; and thereby remands that issue to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. 


FINDINGS OF FACT

1.  In a rating decision dated in August 1983, the RO denied 
the veteran's claim of entitlement to service connection for 
residuals of back injury; and the veteran did not appeal that 
decision.

2.  The evidence submitted since the August 1983 rating 
decision is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the claim for service connection for residuals of back 
injury.


CONCLUSIONS OF LAW

1.  The RO's August 1983 rating decision that denied the 
claim for service connection for residuals of back disorder 
is final.  38 U.S.C.A. § 4005; 38 C.F.R. §§ 19.129, 19.192 
(1983).

2.  Evidence received since the RO's August 1983 denial is 
new and material; and the requirements to reopen the 
veteran's claim of entitlement to service connection for 
residuals of back injury, have been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

Given the favorable disposition of the issue decided below-
reopening of the claim-the Board notes that any possible 
deficiencies in the duty to notify and to assist with respect 
to the current appellate review of the claim constitute 
harmless error and will not prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Application to Reopen Claim for Service Connection Based 
on New and Material Evidence 

The veteran seeks to reopen a claim of entitlement to service 
connection for residuals of back injury.  Below, the Board 
sets forth the laws and regulations applicable to the claim 
on appeal and adjudicated here, and in relation to those laws 
and regulations, analyzes the information and evidence 
pertinent to this case.  In this connection, the Board has 
reviewed the entire record.  The record includes the 
veteran's contentions including those contained in the 
transcript of a February 2003 Travel Board hearing before the 
undersigned at the RO; military records, such as personnel 
and medical records; and private and VA medical records.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in its entirety, all of the evidence submitted by the veteran 
or on his behalf.  Rather, the Board's analysis below will 
summarize the relevant evidence, and focus specifically on 
what the evidence shows, or fails to show, with respect to 
the claim.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  
  
In September 1975, the veteran filed an application claiming 
service connection for a low back disorder due to injury in 
service.  At that time, he claimed that his symptoms had been 
constant since injury in service, with pain in the lower 
back.  In a December 1975 rating decision, the RO denied 
service connection for the claimed disability.  The veteran 
was notified of that decision and his procedural and 
appellate rights later that month.  The veteran did not file 
a NOD as to the December 1975 rating decision.

In July 1983, the veteran applied to reopen his claim for 
service connection.  In an August 1983 rating decision, the 
RO denied the claim on the basis that the veteran failed to 
report for an examination.  The veteran was notified of that 
decision in September 1983 and of his procedural and 
appellate rights.  The veteran did not file a NOD as to the 
September 1983 rating decision. 

As the veteran did not file a NOD as to the rating decisions 
discussed above, they are final.  See respectively, 38 
U.S.C.A. § 4005; 38 C.F.R. §§ 19.118, 19.153 (1975); and 38 
U.S.C.A. § 4005; 38 C.F.R. §§ 19.129, 19.192 (1983).

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

In August 2001, the RO received the veteran's application to 
have his claim reopened, claiming service connection for 
residuals of back injury.  The current appeal arises from a 
December 2001 rating decision.  In that decision, the RO 
denied service connection for residuals of back injury on the 
merits, on the essential basis that the veteran's current low 
back disorder was not related to injury in service, but 
rather was due to injury after service.  As discussed above, 
the Board must first determine that new and material evidence 
has been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

As defined by the regulation in effect when the veteran filed 
his application to reopen his claim, new and material 
evidence meant evidence not previously submitted to agency 
decision makers, which bore directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 F.3d 
1356, 1363 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted which is sufficient to reopen a claim, as set forth 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality. See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance was the October 1992 RO decision.

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty. 38 U.S.C.A. 
§§ 1110, 1131.  In addition, certain chronic diseases, 
including arthritis, may be presumed to have incurred during 
service if they become manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002). 

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings. 38 C.F.R. § 3.303.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The veteran's claim for service connection was previously 
considered and denied by the RO in the September 1975 rating 
decision on the essential basis that there was no medical 
evidence showing that any back disorder was related to 
service.  In the RO's August 1983 rating decision denial-the 
last final disallowance-of the veteran's attempt to reopen 
his claim, the RO determined that the veteran failed to 
report for an examination on the matter, and continued the 
previous denial. 

Evidence submitted subsequent to the August 1983 last final 
disallowance includes private and VA medical records, 
including records dated in July 1979 and from November 2000 
to September 2001 for treatment of back symptomatology;  
statements from the veteran; and the transcript of a Travel 
Board hearing in February 2003.  All of the evidence received 
since the final decision in August 1983  is new in that the 
evidence was not previously of record in the claims file at 
the time of the August 1983 decision.  

Moreover, the new records contain evidence which is material 
to the claim for the following reasons.  The additional 
evidence provided since the August 1983 decision, includes 
private medical records associated with treatment proximate 
to an injury of the veteran's back in 1979.  These records 
contain the earliest post-service medical records of 
treatment for back symptomatology.  They were not of record 
at the time of the August 1983 decision.  Of record in August 
1983 was a certificate of attending physician containing a 
diagnosis of lumbar strain; however, none of the previously 
available records show treatment prior to 1980. 

Also included in the evidence received since August 1983 are 
VA treatment records dated in November 2000 through September 
2001.  These records provide the most recent evidence 
regarding the current nature of the veteran's back disorder, 
and includes evidence of arthritis involving the spine.  
These records also provide evidence-which together with 
previous records-may be considered in addressing the issue 
of whether there has been a continuity of symptoms since 
service.  

Finally, the transcript of the veteran's testimony shows that 
the veteran testified regarding back symptoms after an injury 
in service in which he fell landing hard on his feet and 
jamming his back.  He testified that the following year he 
went to sick bay about his back and was found to have a 
sprained back.  The back continued to bother him after 
service and he filed for service connection initially in 1975 
because of symptoms he had since the inservice injury.  The 
veteran's testimony describing the symptoms of his back in 
service and after service are deemed competent evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Although the testimony may not be used to provide medical 
evidence of a nexus between current back disorder and 
service, it may serve as evidence of symptoms perceived by 
the veteran subsequent to injury in service, and as to 
continuity of those symptoms after service.  Id.  In that 
way, it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury.  
See Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998)
   
Evidence of record at the time of the August 1983 decision 
showed only a bare diagnosis of lumbar strain (contained in a 
medical certificate of attending physician, dated September 
1975), and treatment records showing a laminectomy in March 
1980.  Therefore, the treatment records dated in July 1979-
indicating an injury and showing treatment at that time-
provides evidence tending to complete the picture of the 
symptomatology present in the period between 1975 and 1980.   

The new evidence must be considered in addressing the issue 
of whether there is a nexus between the veteran's diagnosed 
low back disorder, and inservice incidents of injury as well 
as treatment for back symptoms in service.  The new medical 
evidence submitted since August 1983 contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

On this basis, the Board determines that new and material 
evidence has been submitted.  This evidence is neither 
cumulative nor redundant, and bears directly and 
substantially upon specific matters under consideration, that 
is, whether there is a current back disability that is linked 
to service.  The additional evidence submitted also 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's disability.

Having determined that new and material evidence has been 
added to the record, the veteran's claim of entitlement to 
service connection for residuals of back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2000).  However, the Board cannot, at this point, 
adjudicate the reopened claims, as further assistance to the 
appellant is required to comply with the duty to assist.  
This is detailed in the REMAND below.



ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for residuals of 
back injury; the appeal is granted to that extent.
 

REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for residuals of back injury, a remand of the 
underlying service connection claim is necessary to accord 
the RO an opportunity to adjudicate this issue on a de novo 
basis.   

A diagnosis of a low back disorder has been made.  The RO has 
denied this claim on the basis of the absence of any 
etiologic relationship with service.  Service medical records 
show that the veteran was treated in September 1971 after he 
fell and injured his foot.  The veteran testified that he 
also hurt his back at the same time.  Subsequently in 
service, the veteran was seen in June 1972 for back pain 
complaints without history of trauma.  The treatment provider 
diagnosed slight spasm on the left.  The veteran has 
testified that this was a continuation of problems he had 
with his back since his earlier injury.  After service, the 
veteran made his first claim of entitlement to service 
connection for residuals of back injury in September 1975.  
At that time, there was a diagnosis of lumbar strain.  There 
is subsequent evidence contained in treatment records in 1979 
showing an injury and treatment in April and July 1979, 
respectively. 

There are no medical opinions of record, however, addressing 
the issue of whether the veteran's current back disorder is 
linked to service.  Therefore, a contemporaneous and thorough 
VA examination and medical opinion would assist in clarifying 
the nature and etiology of the appellant's claimed back 
disability.  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993); see also, Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should schedule the veteran 
for VA examination to determine the 
nature and etiology of any back disorder.  
All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for 
any opinion expressed should be included 
in the examination report.  If the 
examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to 
respond.

Specifically, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (that is, a probability 
of 50 percent or better) that any current 
back disability is the result of disease 
or injury in service; proximately due to, 
the result of, or increased by, a 
service-connected disease or injury; or 
in the case of arthritis, began within 
one year of discharge from service.   

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the claim for service 
connection for residuals of back injury.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


